UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
STERLING-KNIGHT
PHARMACEUTICALS, LLC,
Plaintiff,
v. Case No: 8:19-cv-361-T-27TGW
SA3, LLC,
Defendant.
/
ORDER

The Court has been advised that this case has settled in principle. (Dkt. 33). Accordingly,
pursuant to Local Rule 3.08(b), M.D. Fla., this cause is DISMISSED without prejudice and subject
to the right of the parties, within sixty (60) days of the date of this order, to submit a stipulated form
of final order or judgment should they so choose or for any party to move to reopen the action, upon
good cause shown. After that sixty (60) day period, however, dismissal shall be with prejudice. All
pending motions, if any, are DENIED as moot. The Clerk is directed to CLOSE the file.

DONE AND ORDERED in chambers this Ist day of October, 2019.

 
   

ES D. WHITTEMORE
ited States District Judge

Copies to:
Counsel of Record
